Exhibit CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February26, 2009, relating to the combined financial statements of the Merck/Schering-Plough Cholesterol Partnership appearing in the Annual Reports on Form10-K of Merck & Co., Inc. and Schering-Plough Corporation for the year ended December31, 2008, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey January
